DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 10/6/2021 is acknowledged.  The traversal is on the ground(s) that Inventions I and II do not correspond to independent or distinct inventions.  This is found persuasive and the election has been withdrawn.  Accordingly, claims 1-20 are being examined.
Claim Rejections - 35 USC § 112
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, it is not understood what is meant by “the ratio between the active time of the drive system and the total time of operation of the drive system is substantially the same for the duty cycle of the drive system in the normal operation comprises substantially. .”  Thus, examination of this claim will be withheld until Applicant provides clarification or amends the claim accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyraud et al (US 6,206,562) in view of Shibilski et al (US 6,170,241).
For claim 1, Eyraud teaches an agricultural system (industrial agitator, col. 1, lines 26-53) comprising a drive system (7, col. 4, line 65 – col. 5, line 4) but fails to teach a controller as claimed.
It is noted that using the system of claim 1 for agricultural purposes is directed to the intended use of the instant invention.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  
However, Shibilski teaches a controller comprising a memory and a processor (U1, all microprocessors inherently include a memory in order to be programmed, col. 2, lines 9-23), wherein the controller is configured to: 
receive a sensor signal (output of 18, Figure 1); 
determine a current flow based on the sensor signal (via 26, as understood by examination of Figure 1); 
determine whether the current flow exceeds a current threshold (upper current threshold, Figure 1) for a time threshold (the current threshold level alternates between the upper and lower current threshold levels, thus, the time threshold corresponds to when the upper current threshold is active, col. 5, lines 38-48); and 
operate a drive system in an alternative operation instead of a normal operation in response to determining the current flow exceeds the current threshold for the time threshold 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Shibilski’s microprocessor controlled motor controller to control Eyraud’s motor (7 of Figure 1) in order to provide current limiting protection.
For claim 2, Eyraud as modified by Shibilski as defined above teaches the limitations of claim 1 and Shibilski further teaches:
the controller is configured to operate the drive system in the alternative operation by reducing a duty cycle of the drive system relative to the normal operation (via 14, as understood by examination of Figure 1), the duty cycle of the drive system comprises a ratio between an active time of the drive system and a total time of operation of the drive system, and the controller is configured to flow current through the drive system during the active time (as understood by examination of Figure 1 and col. 5, lines 32-48).
For claim 3, Eyraud as modified by Shibilski as defined above teaches the limitations of claim 2 and Shibilski further teaches:
reducing the duty cycle of the drive system comprises reducing the ratio between the active time of the drive system and the total time of operation of the drive system (via 14, as understood by examination of Figure 1 and col. 5, lines 32-48).
For claim 6, Eyraud as modified by Shibilski as defined above teaches the limitations of claim 1 and a power source (+5V, +12V, +24V of Figures 3A-3B) but fails to explicitly teach a relay as claimed.
However, Shibilski teaches in col. 1, lines 25-60 that it is notoriously old and well-known in the art to use relays to protect against transients.  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to connect a relay to one or more of the +5V, +12V, or +24V power supplies respectively to provide redundancy for increased safety against transients.
The modified combination of Eyraud and Shibilski teaches:
a power source (+5V, +12V, +24V of Figures 3A-3B) and a relay (as explained above), wherein the power source is electrically coupled to the relay (as explained above), the relay is electrically coupled to the drive system (since it is connected between the power supply and the drive system), the power source is configured to supply electrical power to the drive system (as explained above), and the relay is configured to selectively enable the electrical power to be provided to the drive system (based on whether a threshold is exceeded, as understood by the combination as defined above).
For claim 7, Eyraud as modified by Shibilski as defined above teaches the limitations of claim 6 and Shibilski further teaches that the controller is configured to: 
determine whether the current flow is below a second current threshold (lower current threshold) for a second time threshold during the normal operation of the drive system (the current threshold level alternates between the upper and lower current threshold levels, thus, the second time threshold corresponds to when the lower current threshold is active, col. 5, lines 38-48), wherein the second current threshold is lower than the current threshold (as understood by examination of Figure 1 and col. 5, lines 38-48); and 
in response to determining the current flow is below the second current threshold for the second time threshold, determine whether the power source is operating normally, and determine whether the relay is operating normally (as understood by the combination of references, and Shibilski’s Abstract, Figure 1 and col. 5, lines 38-48).
For claim 8, Eyraud as modified by Shibilski as defined above teaches the limitations of claim 7 and Shibilski further teaches that the controller is configured to: 
instruct a user interface to notify an operator in response to determining the power source and the relay are both operating normally (as understood when motor is operational and high current warning LED is off, col. 5, lines 57-67); and 
operate the drive system in the normal operation in response to determining the current flow is below the second current threshold for the second time threshold (high current warning LED is off, col. 5, lines 57-67) and the power source and the relay are both operating normally (as understood by the modified combination as defined above).
For claim 9, Eyraud as modified by Shibilski as defined above teaches the limitations of claim 1 and Shibilski further teaches:
the drive system, wherein the drive system is configured to couple to an agitator (all of Eryaud’s Figures 1-4 except for 7) and to receive a current to drive the agitator to move (as understood by the combination of references); and 
a sensing system  (18, Figure 1) communicatively coupled to the controller and configured to output the sensor signal indicative of the current flowing through the drive system to the controller (as understood by the combination of references).
For claim 10, Eyraud teaches an agricultural system (industrial agitator, col. 1, lines 26-53 and Figures 1-4) comprising an agitator drive system (7, col. 4, line 65 – col. 5, line 4) but fails to teach a non-transitory computer readable medium as claimed.
It is noted that using the system of claim 10 for agricultural purposes is directed to the intended use of the instant invention.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
However, Shibilski teaches at least one non-transitory computer readable medium (memory within U1, all microprocessors inherently include a memory in order to  comprising executable instructions that, when executed by a processor (all of U1 except for the memory storing the executable instructions), are configured to cause the processor to: 
receive a sensor signal (output of 18, Figure 1); 
determine a current flow based on the sensor signal (via 26, as understood by examination of Figure 1); 
determine whether the current flow exceeds a current threshold (upper current threshold, Figure 1) for a time threshold (the current threshold level alternates between the upper and lower current threshold levels, thus, the time threshold corresponds to when the upper current threshold is active, col. 5, lines 38-48); and 
operate a drive system in an alternative operation instead of a normal operation in response to determining the current flow exceeds the current threshold for the time threshold (if the sensed motor current exceeds the upper current threshold level, U1 actuates current limiting protection using current limiting/cutoff switch 14, col. 5, lines 32-48).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Shibilski’s microprocessor controlled motor controller to control Eyraud’s motor (7 of Figure 1) in order to provide current limiting protection.
The combination of Eyraud and Shibilski as defined above teaches that the sensor signal is indicative of a current flow through an agitator drive system of an agricultural system (as understood by the combination of references).
For claim 11
wherein the instructions, when executed by the processor, are configured to cause the processor to reduce a duty cycle of the agitator drive system in the alternative operation relative to the normal operation (via 14, as understood by examination of Figure 1), wherein the duty cycle comprises a ratio between an active time of the agitator drive system and a total time of operation of the agitator drive system, and reducing the duty cycle comprises reducing the ratio between the active time and the total time (as understood by examination of Figure 1 and col. 5, lines 32-48).
For claim 12, Eyraud as modified by Shibilski as defined above teaches the limitations of claim 11 and Shibilski further teaches:
wherein the instructions, when executed by the processor, are configured to cause the processor to: 
determine whether the current flow is below a second current threshold (lower current threshold) for a second time threshold during the alternative operation of the agitator drive system (the current threshold level alternates between the upper and lower current threshold levels, thus, the second time threshold corresponds to when the lower current threshold is active, col. 5, lines 38-48); and 
operate the agitator drive system in the normal operation instead of the alternative operation in response to determining the current flow is below the second current threshold for the second time threshold (as understood by the combination of references, and Shibilski’s Abstract, Figure 1 and col. 5, lines 38-48).
For claim 13
wherein the instructions, when executed by the processor, are configured to further reduce the duty cycle of the agitator drive system in response to determining the current flow is not below the second current threshold for the second time threshold (motor shutoff is the same as 0% duty cycle, as understood by Abstract).
Allowable Subject Matter
Claims 5 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Darby (US 2008/0303463).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849